MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                            Jun 02 2017, 9:16 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bernice A. N. Corley                                     Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jason Monohan,                                           June 2, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1611-CR-2649
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G03-1608-F2-30649



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017          Page 1 of 14
                                          Case Summary
[1]   Jason Monohan was convicted of robbery resulting in serious bodily injury, two

      counts of criminal confinement with a deadly weapon, and kidnapping. The

      trial court sentenced him to thirty years for the robbery conviction, ten years for

      each of the criminal confinement convictions, and five years for the kidnapping

      conviction. The trial court ordered the two criminal confinement sentences to

      run concurrent with one another but consecutive to the robbery and kidnapping

      sentences, for an aggregate term of forty-five years. Monohan was sentenced to

      a total of forty-five years, all executed in the Department of Correction (DOC).

[2]   Monohan appeals, arguing that the evidence is insufficient to support his

      conviction for robbery resulting in serious bodily injury. He also argues that the

      trial court abused its discretion when it ordered him to serve ten years, instead

      of the advisory sentence of nine years, for his criminal-confinement convictions.

      Last, he argues that an aggregate sentence of forty-five years is inappropriate.

      Finding sufficient evidence and no issues with sentencing, we affirm.



                            Facts and Procedural History
[3]   Around 2:30 a.m. on the morning of August 1, 2016, Jessica Pfeil received a

      text message from Zachary Bolling’s phone number. The text requested that

      Pfeil bring $400 to Bolling’s house because Bolling’s landlord had locked him

      out and he would not be let inside until he paid the landlord $400. Pfeil, who

      had recently started dating Bolling, texted back that she could not give Bolling


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 2 of 14
      the money. She then received texts asking her to bring her iPad and phone to

      give to the landlord as collateral. Again, Pfeil said no, but she agreed to meet

      Bolling at his house and pick him up. Pfeil thought the texts were “slightly

      gibberish” and that they did not sound like Bolling because “it said that his

      parents were going to be called[,] and his dad [had] passed away.” Tr. Vol. II

      p. 10.

[4]   Pfeil arrived at the house around 3:00 a.m. and did not see Bolling outside the

      house, so she called him. Bolling told her that he had been allowed back inside

      and had just gotten out of the shower, but the front door was unlocked and she

      should come inside and wait for him to get dressed. The entire house was dark

      when Pfeil entered, so she began calling out for Bolling but did not get a

      response. She walked further into the house, yelling Bolling’s name. Pfeil then

      saw a group of people she did not recognize standing in the kitchen—these

      individuals were later identified as Monohan, Michael Bennett, Katrina Grider,

      and Meg Thompson. Monohan had ordered the group to remain quiet when

      Pfeil entered the house and told Thompson and Grider to attack Pfeil. He also

      threatened Thompson, “if she screams, you’re dead.” Id. at 227.


[5]   Pfeil turned and began running for the front door but was tackled by Grider and

      Thompson, who placed a towel over her mouth to prevent her from screaming.

      Bennett told Pfeil, “don’t scream or I will kill you.” Id. at 228. Grider and

      Thompson punched Pfeil multiple times in her back and legs. Pfeil tried to fight

      back but was unsuccessful. Bennett placed an object, which Pfeil believed was

      a gun, against the back of her head and said that if she did not stop fighting he

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 3 of 14
      would kill her. Pfeil immediately stopped fighting and was escorted to the back

      bedroom of the house, where Bolling was tied up and sitting inside a closet,

      naked from the waist down.


[6]   Monohan, who had taken possession of Pfeil’s car keys and cell phone,

      explained to her that the plan was to take $600 from her bank account and then

      let her go. He also said that after they had the money they were going to kill

      Bolling and stage it as an overdose. Fearing that Monohan would kill her if she

      did not comply, Pfeil gave him her debit card, her ATM PIN, and the code to

      unlock her cell phone. Before leaving the bedroom, the group kicked Bolling

      and called him a “piece of shit.” Id. at 30. One kick was to Bolling’s face and

      caused his nose to bleed. Monohan instructed Thompson to keep watch over

      Pfeil and Bolling and said, “[I]f they move, you know, kill them.” Id. at 230.

      Thompson was given two knives by Bennett, who left with Monohan to go get

      money from Pfeil’s account from an ATM. Monohan and Bennett were

      unsuccessful getting money from Pfeil’s account and returned to the house.

      The sun was coming up at this point, so they decided to move Bolling and Pfeil

      to the basement.

[7]   Bolling, who was still naked from the waist down, was placed in a utility closet

      in the basement, and his original restraints of electrical tape and cords were

      replaced with zip ties. Pfeil was placed in the opposite corner of the basement

      and was also restrained with zip ties. Both Bolling and Pfeil had duct tape

      placed over their mouths. Monohan then left the house to try again to get



      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 4 of 14
      money from Pfeil’s account. He was successful but could retrieve only $500

      from the ATM because of Pfeil’s withdrawal limit.

[8]   Later that morning, believing that Pfeil was trying to make noise to alert

      anyone outside to her presence in the basement, Grider entered the basement

      and placed a gag in Pfeil’s mouth and re-taped her mouth shut. Grider then

      punched Pfeil in the face, causing Pfeil to hit her head on the cinderblock wall.

      Grider rolled Pfeil onto a piece of carpeting covered in dog feces and kicked her

      until Pfeil blacked out. Sometime later, Bennett went down to the basement to

      notify Pfeil that they needed her to call the bank and increase her withdrawal

      limit. He saw that Pfeil’s eye was swollen shut and that she was bleeding.

      Bennett was surprised to see that Pfeil was injured; he removed the duct tape,

      the gag, and the zip ties and brought her upstairs. Bennett showed Pfeil’s

      injuries to Monohan, and Monohan was similarly surprised to see that she had

      been beaten. Monohan explained that “the deal was that after the initial jump,

      which was really just like a scare tactic,” that Pfeil was not to be touched or

      injured in any way. Id. at 55-56. Pfeil identified Grider as her attacker.


[9]   At some point, Anthony Doss came to the house and it was decided that

      Monohan, Bennett, Doss, and Pfeil would go to Pfeil’s bank. Pfeil would then

      speak with a bank teller and withdraw $1000 from her account. To explain the

      injury to her eye, Monohan told her to say that she had gotten into a bad car

      accident. The plan was executed, including Pfeil explaining to the teller that

      she had been in a car accident and needed the money for repairs. See Ex. 8

      (surveillance photo of Pfeil and Monohan speaking to a bank teller). Pfeil

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 5 of 14
       withdrew $1000 from her account and gave it Monohan, and the foursome

       returned to Bolling’s house.

[10]   Eventually Pfeil was released from confinement, but Monohan refused to

       release Bolling, stating that he wanted to keep Bolling at the house and hurt

       him. Around 6:00 p.m., approximately fifteen hours after Pfeil arrived at

       Bolling’s house, Bolling escaped from the basement and ran to a neighbor’s

       house where he called 911. Shortly thereafter, police identified and arrested all

       parties that were involved. Monohan was charged with eight counts: Level 2

       felony robbery resulting in serious bodily injury, two counts of Level 3 felony

       criminal confinement while armed with a deadly weapon—one count for

       Bolling and one for Pfeil, Level 5 felony criminal confinement with bodily

       injury, Level 3 felony kidnapping while armed with a deadly weapon, Level 5

       felony kidnapping committed using a vehicle, Level 5 felony battery resulting in

       serious bodily injury, and Class A misdemeanor battery resulting in bodily

       injury. A two-day bench trial was held and Monohan was found guilty on all

       counts. Due to double-jeopardy concerns, the trial court vacated several of the

       convictions, leaving in place robbery resulting in serious bodily injury, both

       counts of Level 3 criminal confinement, and kidnapping committed using a

       vehicle.

[11]   At sentencing, Pfeil read a victim impact statement in which she detailed the

       effects of her physical and psychological injuries: pain in her eye, numbness in

       her face, constant anxiety, and trouble feeling safe when alone. The State then

       argued that Monohan should be sentenced to fifty-two years, all executed at the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 6 of 14
       DOC. The State argued that multiple aggravating circumstances existed:

       Monohan’s extensive criminal history—dating back to when he was fifteen

       years old; his offenses have become more violent over time; he received twelve

       misconduct violations while in the DOC for previous convictions; he was

       released from the DOC on May 10, 2016, not even three months before the

       events at issue in this case; and he was on pre-trial release for five pending cases

       when he committed the crimes against Bolling and Pfeil.

[12]   The trial court found multiple mitigating and aggravating circumstances.

       Regarding the mitigating circumstances, the court accepted Monohan’s genuine

       expression of remorse and found that he had a history of mental-health and

       substance-abuse issues. The court agreed with the State’s list of aggravating

       circumstance and also found that Monohan had been given short-term

       sentences, probation, home detention, and a sentence at community

       corrections, all of which he failed. See Tr. Vol. II p. 104 (“So I see not only an

       increase in the violence that you’ve committed, I see an increase in the

       seriousness of your sentences, and the fact that you still have not rehabilitated

       yourself through the sentences that the court has given you. I don’t know how

       many more opportunities for rehabilitation the Court could give you than what

       the courts already did through those different sentences that you received.”).

       The trial court concluded that the aggravating circumstances far outweighed the

       mitigating circumstances and sentenced Monohan to thirty years for robbery

       resulting in serious bodily injury, concurrent sentences of ten years for the two




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 7 of 14
       counts of criminal confinement, and five years for kidnapping, to be served

       consecutively for an aggregate term of forty-five years in the DOC.

[13]   Monohan now appeals.



                                  Discussion and Decision
[14]   Monohan raises three arguments on appeal. First, he argues that the evidence

       is insufficient to support his conviction for robbery resulting in serious bodily

       injury. Second, he contends that the court abused its discretion when it

       sentenced him a term of ten years for each of his criminal-confinement

       convictions, instead of the advisory sentence of nine years. Third, he argues

       that his aggregate sentence of forty-five years is inappropriate.


                                I. Sufficiency of the Evidence
[15]   Monohan argues that the evidence is insufficient to support his conviction for

       robbery resulting in serious bodily injury. When reviewing the sufficiency of

       the evidence, we neither reweigh the evidence nor determine the credibility of

       witnesses; that role is reserved for the factfinder. Bailey v. State, 979 N.E.2d 133,

       135 (Ind. 2012). “The evidence—even if conflicting—and all reasonable

       inferences drawn from it are viewed in a light most favorable to the conviction.”

       Id. A conviction will be affirmed “if there is substantial evidence of probative

       value supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt.” Id.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 8 of 14
[16]   Robbery occurs when a person “knowingly or intentionally takes property from

       another person or from the presence of another person: (1) by using or

       threatening the use of force on any person; or (2) by putting any person in fear .

       . . .” Ind. Code § 35-42-5-1. Robbery, as defined, is a Level 5 felony, but the

       crime is elevated to a Level 2 felony if it results in serious bodily injury to any

       person other than the defendant. Id. Monohan does not dispute that he

       committed robbery as a Level 5 felony, but he argues that he cannot be held

       liable for the serious-bodily-injury enhancement because Pfeil’s injuries were

       not a natural and probable consequence of the robbery. We disagree.

[17]   An individual who sets out with another or a group to accomplish a criminal

       act is legally responsible for his own actions as well as all actions taken by his

       companions which are the natural and probable consequence of the common

       plan, even if the action was not intended as part of the original design. Griffin v.

       State, 16 N.E.3d 997, 1003 (Ind. Ct. App. 2014); see also Breaz v. State, 214 Ind.
31, 13 N.E.2d 952, 953 (1938). The act of the companion must be done in

       furtherance of the common plan. Breaz, 13 N.E.2d at 953. It is not necessary

       that the evidence show the individual personally participated in the commission

       of each element of the crime because the act of one companion is imputed to

       all. Griffin, 16 N.E.3d at 1003.


[18]   Here, the original plan was to get Pfeil to Bolling’s house, subdue her, rob her,

       let her go, and then kill Bolling and make it look like an overdose. Monohan

       ordered Thompson and Grider to attack Pfeil when she entered Bolling’s house,

       ordered that Bolling and Pfeil be bound and gagged, did not object when knives

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 9 of 14
       were given to Thompson to guard Bolling and Pfeil, and did not object when

       others in the group made threats of physical violence to Pfeil including threats

       of killing her. Monohan even gave an order to kill Bolling or Pfeil if they

       moved. Tr. Vol. II p. 230 (“[I]f they move, you know, kill them.”).

       Additionally, Monohan had Bolling and Pfeil moved to the basement to further

       conceal their presence in the house. Grider went to the basement because she

       thought she heard Pfeil making noises to alert anyone outside that she was in

       the basement. Grider attacked Pfeil to keep her from making additional noises

       and to conceal her presence in the basement. Given the violent undertone of

       the entire robbery and Grider’s belief that she was helping hide Pfeil and

       Bolling, we conclude that there was sufficient evidence to show that Pfeil’s

       injuries were a natural and probable consequence of the original plan. We

       therefore affirm Monohan’s conviction for Level 2 felony robbery resulting in

       serious bodily injury.1


                                                 II. Sentencing
[19]   Monohan raises two arguments regarding his sentence. First, he contends that

       the trial court erred when it sentenced him to ten years on each of his criminal-




       1
         Monohan also argues that he is not an accomplice with regards to Pfeil’s injuries because he was not
       present in the house when Grider attacked Pfeil. See Wright v. State, 690 N.E.2d 1098, 1106 (Ind. 1997)
       (identifying four factors for the Court to balance in determining accomplice liability, including presence at the
       scene of the crime). Having concluded that Pfeil’s injuries were the natural and probable consequence of the
       robbery, Monohan’s presence during the attack is not necessary for him to be found liable as an accomplice.
       See Mauricio v. State, 476 N.E.2d 88 (Ind. 1985) (defendant convicted of felony murder where accomplice
       killed victim after defendant had already left scene).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017                Page 10 of 14
       confinement convictions instead of the advisory term of nine years. Second,

       Monohan claims that his aggregate sentence of forty-five years is inappropriate.


                                    A. Confinement Sentences
[20]   Monohan contends that the trial court was required to sentence him to the

       advisory term of nine years on both of his criminal-confinement convictions.

       He relies on Indiana Code section 35-50-2-1.3(c), which states, in part:

               In imposing consecutive sentences for felony convictions that are
               not crimes of violence (as defined in IC 35-50-1-2(a)) arising out
               of an episode of criminal conduct, in accordance with IC 35-50-1-
               2 . . . a court is required to use the appropriate advisory sentence
               in imposing a consecutive sentence . . . .


[21]   Monohan interprets this provision to mean that the trial court was required to

       impose the advisory sentence for his criminal-confinement convictions since it

       ordered those sentences to run consecutive to his other sentences. But Section

       35-50-2-1.3(c) is merely a reference to a former version of Section 35-50-1-2(c),

       which capped the consecutive sentences for an episode of non-violent criminal

       conduct at “the advisory sentence for a felony which is one (1) class of felony

       higher than the most serious of the felonies for which the person has been

       convicted.” Ind. Code Ann. § 35-50-1-2(c) (West 2012) (emphasis added).

       Effective July 1, 2015, the statute was amended and no longer refers to advisory

       sentences. Instead, Section 35-50-1-2(c) states that the consecutive sentence for

       an episode of non-violent criminal conduct “shall not exceed the period

       described in subsection (d).” P.L. 238-2015 § 16. The language of Section 35-


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 11 of 14
       50-2-1.3(c) that Monohan relies upon has been rendered obsolete by the current

       wording of Section 35-50-1-2(c).2

[22]   Furthermore, in Robertson v. State, 871 N.E.2d 280, 285-86 (Ind. 2009), our

       Supreme Court made clear that subsection 1.3(c) “was not meant to impose

       additional restrictions on a trial court’s ability to impose consecutive sentences”

       as outlined in Section 35-50-1-2(c). Monohan’s reliance on subsection 1.3(c) is

       misplaced, and the trial court did not err when it sentenced Monohan to ten

       years on each count of criminal confinement.


                                               B. Appropriateness
[23]   Monohan’s final argument is that his aggregate sentence of forty-five years is

       inappropriate in light of the nature of his offenses and his character. This Court

       “may revise a sentence authorized by statute if, after due consideration of the

       trial court’s decision, the Court finds that the sentence is inappropriate in light

       of the nature of the offense and the character of the defendant.” Ind. Appellate

       Rule 7(B).

[24]   “The principal role of appellate review should be to attempt to leaven the

       outliers . . . but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “[W]hether we regard a

       sentence as appropriate at the end of the day turns on our sense of the




       2
           We encourage our legislature to amend Section 35-50-2-1.3(c) to prevent further confusion.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017              Page 12 of 14
       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Id. at 1224.

       “The circumstances do, however, bear on whether consecutive sentences are

       appropriate. Whether the counts involve one or multiple victims is highly

       relevant to the decision to impose consecutive sentences if for no other reason

       than to preserve the potential deterrence of subsequent offenses.” Id. at 1225.


[25]   Regarding the nature of the offenses, Monohan orchestrated a plan to get Pfeil

       to Bolling’s house, oversaw the majority of the group’s actions concerning Pfeil

       and Bolling, personally withdrew funds from Pfeil’s account, and took an

       injured Pfeil to the bank so he could obtain more money from her account.

       Additionally, Monohan and other members of the group made repeated threats

       of violence to Pfeil including death threats, kicked and hit Bolling on multiple

       occasions, and kept Pfiel and Bolling confined for fifteen hours. Pfeil provided

       the court with a victim impact statement that detailed the on-going effects she

       has had to deal with, both physically and psychologically, because of her time

       with Monohan.

[26]   The trial court also found multiple aggravating factors regarding Monohan’s

       character. Since he was fifteen years old, Monohan has been committing

       crimes, which are becoming more violent over time. Monohan has also failed

       short-term sentences, probation, home detention, and a sentence at community

       corrections. He was released from the DOC less than three months before

       committing these offenses. Given the nature of these crimes, including that

       multiple victims were involved, and Monohan’s character, we conclude the trial

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 13 of 14
       court’s aggregate sentence of forty-five years, all executed in the DOC, is not

       inappropriate.

[27]   Affirmed.

       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2649 | June 2, 2017   Page 14 of 14